TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 9, 2015



                                    NO. 03-13-00301-CR


                                Linda Sue Cowan, Appellant

                                               v.

                                 The State of Texas, Appellee




            APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
             BEFORE JUSTICES PEMBERTON, FIELD, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.